Non-discrimination based on gender and inter-generational solidarity (short presentation)
- The next item is a short presentation of the report by Mrs Záborská, on behalf of the Committee on Women's Rights and Gender Equality, on non-discrimination based on gender and inter-generational solidarity.
May I first of all sincerely thank all fellow Members for their help with my own-initiative report. The voting in the Committee on Women's Rights and Gender Equality was the result of much wide-ranging discussion and accommodation.
The men and women who are today involved in establishing inter-generational solidarity networks deserve recognition. Their determination is an important contribution to national and European wealth and to the common good. Unfortunately, this contribution is not included in national statistics and accounts. This is the reason why men and women are being exposed to hidden forms of discrimination. Women and men are entitled to a free choice of suitable and comfortable activities. The obligation on society is to guarantee this freedom of choice and not to discriminate against any activity simply because it does not fall within the usual scope of the formal labour market.
This is a brief summary of my own-initiative report on non-discrimination based on gender and inter-generational solidarity. The subject of this report is at the heart of discussions on the future of Europe and employment in its Member States. Although it is a rather technical report, it also has a human dimension. There is something in it for all of us as each of us lives within networks of broader or narrower family and social relationships, in which we are personally involved. Restricting the concept of inter-generational solidarity to just childcare is a mistaken interpretation. Inter-generational solidarity also involves responsibility with respect to our parents and elders and care for dependents.
Inter-generational solidarity also involves education of citizens with regard to respect for life, human dignity and environmental protection. It is predominantly a question of social justice. It is the basis for the future of Europe and the common good of its inhabitants. Human resources managers agree that human capabilities are comparable to university degrees. It is therefore necessary to assess this value in an explicit and positive manner.
The European Union must create a political framework in order to achieve this target. Women are the first to contribute to inter-generational solidarity, thus participating in the creation of social relations. This is why this report is devoted mainly to them. Economists use mathematical models to highlight the value of housework. Longstanding research by economists and demographers suggests that women's contribution to gross domestic product could be even higher if their unpaid work were factored in. Ignoring this fact means maintaining the ideas of the past. We must look forward in order to create the conditions for all women and men to become involved in inter-generational solidarity regardless of their social standing.
The European Union must act if it is serious about non-discrimination and equality of opportunity. My political group, the Group of the European People's Party (Christian Democrats) and European Democrats, is proud of its support for a policy of non-discrimination which pursues the general good and respects the distinct characteristics and complementary nature of men and women. Ladies and gentlemen, I should also like to point out that this report is the result of extensive consultations with numerous women's non-governmental organisations. In my report, I have also taken account of the opinions of three of our Parliament's Intergroups: ATD Quart Monde, the Intergroup on Family and Protection of Childhood and the Intergroup on Carers. The Committee on Women's Rights and Gender Equality has adopted this report unanimously. Ladies and gentlemen, I should like to invite you to allow us to continue with this cooperation and to vote tomorrow for the FEMM Committee's motion for a resolution.
Member of the Commission. - Mr President, I think Ms Záborská's work is very important because the subject she is tackling is one which is of the utmost importance in our society.
The question of dependence will become more and more important in the future because of demographic ageing, but also because of equality between men and women as the care of children and dependants is still carried out mostly by women.
Therefore, we have to put into practice measures that help women enter or stay in the labour market by improving family life conditions, especially those that facilitate a balance between professional and private life.
As specifically concerns the situation regarding the care of dependants, the Commission has already put the following actions on the table. Filial leave to care for dependent family members was included in the consultation of the European social partners on the reconciliation of work, private and family life. The Commission is also studying the quality of services for elderly dependent people and protection against ill treatment, as well as measures which could be taken at European level in cooperation with the Member States to speed up the development and modernisation of infrastructure and services.
The EU cohesion policy, through the European Social Fund, will continue to cofinance initiatives at national and local level. The open method of coordination in the field of social protection and social inclusion pays particular attention to the modernisation of pension schemes to take greater account of new forms of work, career breaks and long-term care for dependent people.
We are working on this, and really look forward to collaborating very closely with parliamentarians. We would like to congratulate Parliament on the very important work done.
(EL) Mr President, I should like to comment that, in this report which was adopted with an absolute majority in the Committee on Women's Rights and Gender Equality, there is also an alternative motion tabled by certain Members. We shall be called on tomorrow to vote by choosing between this motion and the motion tabled by a parliamentary committee. One demolishes the other. We cannot talk about this alternative motion in plenary, nor can we hear the Members who tabled it and nor can we express an opinion on it. It is a defect in the new rules which you need to bear in mind.
- Yes, Mrs Panayotopoulos-Cassiotou, what I said earlier to Mrs Doyle also applies here. We are applying Rule 45 which, in fact, provides a very strict framework for our speaking time, since only the rapporteur can take the floor.
We take our lead from the Conference of Presidents, which decided that this subject came under that particular Rule. Our Rules of Procedure certainly ought to be developed to allow for greater flexibility and richer debates, but, as you will understand, it is not up to me to amend these Rules of Procedure this evening. That being said, your comment is obviously noted.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
Discrimination based on gender is still a reality, unfortunately, even in the European Union Member States. This fact is not only valid in the private sector, where men account for nine-tenths of the members of boards of directors in large companies, but also in the public sector where women are also underrepresented.
However, the Lisbon Strategy aims to ensure that 60% of women able to work are in employment. Apart from this, we must not forget that one of the biggest challenges in Europe in the medium- and long-term is the demographic situation. The European Union is facing a bigger rise in the average age of its population than other regions of the world, along with a population growth of just 0.4%, which means that the European Union will need, at the same time, to face up to a fall in the population able to work and an ageing population.
Consequently, the choice between having a career and raising a family must not be definitive or mandatory and it must be possible to balance these two aspects of life.
One of the European Union's key values is to eliminate any form of discrimination. Apart from eliminating discrimination, which also means between men and women, we have the responsibility to implement proactive measures to encourage professional careers for women. One of the fields in which women are hugely underrepresented is scientific research. In addition, they are not only underrepresented in numerical terms, but also within the management hierarchy: the higher the level in the hierarchy, the lower the proportion of women.
In this way, society is depriving itself of the creative potential of an important section of the population. The highly competitive nature of research, the inherent geographical mobility associated with scientific work, along with establishing a career at a relatively late age all make this activity difficult to combine with family life.
I am taking advantage of the discussion of this topic to highlight the need to introduce specific policies aimed at achieving equality between men and women in the academic profession. These policies must take into account a set of good practices at European level, such as facilitating dual careers, encouraging universities and research institutes to invest in childcare centres, as well as fast-track access to academic posts for women.
The Member States of the European Union must support demographic renewal, incorporating their action into the renewed Lisbon Strategy for Growth and Jobs, in line with the policy of equality between men and women. A balance in European societies depends on the sum total of solidarity relations between the generations, which are more complex than ever before: young people continue to live in their parents' home for longer periods, while it is increasingly common for those parents to have to look after their aging relatives as well. The burden that this represents rests primarily on the young and middle-aged generation, and especially on women. For this reason, equality between women and men, that is to say, equal opportunities in the broader sense, would seem to be a fundamental condition for bringing about new forms of inter-generational solidarity.
With regard to family obligations, that is, the reconciliation of family life and work, the question of equality between men and women is clearly very important if European families are to gain new impetus. It is also of critical importance to guarantee the opportunity for childcare of appropriate quality and quantity for those who would like to take up paid employment alongside childrearing. The Socialist Group in the European Parliament is doing everything it can to ensure that the goals of Barcelona Process are met, and notes with disappointment that this objective is visibly absent from the Czech Presidency's programme.
in writing. - Thank you Chairman!
This report is important to showcase and reverse the discrimination based on gender and intergenerational solidarity!
It has been pretty clear that women who chose to take time off from work to take care of their newborn child have been discriminated against. They often have trouble returning to their jobs with the same opportunities, miss out on job promotions, and lose both income and social security benefits.
Furthermore, men and women who stay home for long periods of time to take care of the elderly or young children often lose out economically because they don't have an income and their work is not factored into the GDP even though it is important work. This work often goes ignored by policy makers and society as a whole. People look down upon people who chose to stay home instead of work because they feel as if they are not contributing to society.
Ladies and Gentlemen!
The EU should promote policies that eliminate this discriminatory mindset and give people who chose to stay home to take care of a family member more leave arrangements and more support. These policies should be funded by the public purse as to lessen the likelihood that employers' will discriminate against their employees!
Thank you!
Today's Europe is faced with unprecedented demographic changes. If Europe wishes to change the trend towards population reduction, we must, through the policy of the EU and the Member States, support families in all possible ways, and permit women and men to combine family life and work, but such that obligations connected with home and family are equally divided between men and women.
I wholeheartedly support the alternative motion for a European Parliament resolution on non-discrimination based on gender and inter-generational solidarity, which is more realistic than the preceding report.
I must particularly emphasise the objective of creating a care policy that is balanced between the genders. Inequality in the performance of caring is often caused by the absence of affordable, available and high-quality services in Member States, and women are faced with the inevitability of sacrificing their opportunities to participate in social, economic and political life.
All of this preserves the inequality in the distribution of obligations connected with home and family between men and women, which generally forces women to choose a more flexible organisation of labour or give up working, which in turn influences their career, the continuing disparity between the wages earned by women and men, and pension rights.
I am cautious of the recommendation of the Czech Presidency to make childcare 'a fully valid alternative to a professional career'. I am convinced that the implementation of this recommendation would perpetuate the traditional division of labour between men and women.
The measures planned in the framework of the Lisbon Strategy play an important role in establishing equality in the division of labour between women and men; their objective, in addition to increasing employment, promoting innovation and raising productivity, must also be to eliminate in the EU the gender discrimination that has developed over time.
Caring has been the domain of women for centuries. Ideal mothers who spent their youth caring for their children represent today the majority of the elderly female population and it is this childcare and homecare that is not reflected in their pensions. Many of them do not receive an appropriate pension for this socially valuable work during their active life and this exposes them to a greater risk of poverty. This is also a reason why young women are postponing motherhood and giving priority to a professional career.
During my many speeches in the House, I have constantly emphasised that mothers and fathers who freely choose to bring up their children or to care for elderly or dependent family members must not suffer discrimination. I know many families who have disabled relatives and carry out this demanding work with great courage despite the obstacles they constantly have to overcome.
In this speech, I should like to praise the proposals made by the rapporteur Mrs Anna Záborská, which recommend recognition not only of traditional forms of gainful employment but also of the manifold forms of non-gainful employment carried out in families as part of inter-generational solidarity. This work is reflected in the GDP if a family employs someone. However, it is not the case if one of the parents carries out this work.
I believe that the report will inspire Member States to adopt measures to improve family policy within the EU.
At a time when Europe is facing a deep economic crisis whose final magnitude may be difficult to estimate, it is only to be expected that the birth rate will feel the negative repercussions of the turmoil on the labour market, as many women will tend not to have children because they are terrified of the possibility of losing their job and of the reduction in the material resources required to care for and bring up their children.
Against this background, it is the duty of every Member State to promote multigenerational activities, such as 'bridge-between-generation' centres, where older adults are paid to take care of and bring up children. These 'bridge-between-generation' centres, which operate successfully in some Member States, would allow women who have had a child to return to work quite soon, while also making it easier for elderly retired people to return to employment.
In the last few decades the population in the Member States of the European Union has increasingly aged. Successfully balancing professional and personal life is starting to become a strenuous task for women. It is therefore now even more important for Member States to promote the birth rate and to pay proper attention to families. In this area the EU could indirectly contribute and help Member States to modernise their policies. I consider that recognition of 'unseen labour' is one of the important steps which could be taken in this field.
We also cannot ignore the fact that ever more people of active age are looking after children and close elderly relatives at the same time, leaving them in a precarious position. This is why it is particularly important for the Commission to introduce practical initiatives for the official recognition of skills gained from activities connected with looking after children and dependent people, and household management, so that these skills are taken into account when rejoining the labour market.
Today we need to think about the future of all these mothers who look after children, who are the future of Europe, and protect them from the risk of one day receiving small pensions and being in an unequal position compared with other members of society.